Citation Nr: 0906400	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  07-31 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel

INTRODUCTION

The veteran had active service from September 1971 to March 
1972 and May 1975 to January 1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in November 2008.  The 
hearing transcript has been associated with the claims file.

The Board notes that in its August 2007 Statement of the 
Case, the RO characterized the issue as a request to reopen a 
claim of service connection for a psychiatric disorder.  A 
review of the evidence fails to reveal a final decision on 
the matter, however.  Although the record indicates that the 
veteran filed a claim of service connection in 1983, the 
evidence does not indicate that a decision was ever issued on 
the claim.  Thus, the current claim has been recharacterized 
as a claim of service connection rather than a request to 
reopen.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a psychiatric 
disorder which he contends began in service.  Initially the 
Board notes that service treatment records indicate that the 
veteran was treated for "depression" by the Department of 
Psychiatry.  These treatment records are not associated with 
the service records, however.  Service mental health records 
are sometimes stored separately from service medical records 
and it does not appear that the RO requested the veteran's 
service psychiatric records.  These records should be 
requested

Secondly, the Board notes that it appears that there are 
outstanding VA treatment records that should be obtained.  
The veteran has reported receiving VA medical treatment for 
psychiatric problems in the 1980s, but the record does not 
indicate that these records have been requested.  As they are 
potentially relevant to the claim (primarily to whether the 
veteran has had continuous symptomatology since service), the 
records must be requested.  Additionally, at his November 
2008 personal hearing, the veteran reported receiving 
treatment at a VA Medical Center in Michigan.  These records 
should also be requested.  

Finally, the Board notes that the record includes conflicting 
opinions as to whether depressive disorder onset during 
service as well as conflicting opinions as to whether the 
veteran actually has a depressive disorder.  Compare July 
2006 VA examination record with December 2007 Rothbard 
examination record and cf. October 2008 and July 2007 VA 
treatment records.  Based on these conflicting findings, the 
Board finds that another VA examination should be conducted 
to determine the nature and etiology of the veteran's 
psychiatric condition.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request the veteran's 
service mental health records.

2.  The AMC should also request all 
outstanding VA treatment records, 
primarily those dating prior to April 
2004 and those dating subsequent to 
February 2008.  

3.  After all available records have been 
obtained, the AMC should schedule the 
veteran for a VA examination to determine 
the nature and severity of his 
psychiatric disorder.  For any diagnosed 
disorder, the examiner is asked to opine 
whether it is at least as likely as not 
that the disorder was incurred in service 
or is otherwise causally related to 
service.  All testing deemed necessary by 
the examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination, and this fact should be 
acknowledged in the report.

4.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

